ICJ_158_NuclearDisarmament_MHL_IND_2015-05-19_ORD_01_NA_00_FR.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                           (MARSHALL ISLANDS v. INDIA)


                               ORDER OF 19 MAY 2015




                                  2015
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                             (ÎLES MARSHALL c. INDE)


                            ORDONNANCE DU 19 MAI 2015




3 CIJ1079.indb 1                                            19/04/16 11:20

                                                Official citation :
                            Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                              (Marshall Islands v. India), Order of 19 May 2015,
                                           I.C.J. Reports 2015, p. 569




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                              (Iles Marshall c. Inde), ordonnance du 19 mai 2015,
                                            C.I.J. Recueil 2015, p. 569




                                                                                 1079
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157271-1




3 CIJ1079.indb 2                                                                            19/04/16 11:20

                                                        19 MAY 2015

                                                          ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. INDIA)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                            (ÎLES MARSHALL c. INDE)




                                                        19 MAI 2015

                                                      ORDONNANCE




3 CIJ1079.indb 3                                                      19/04/16 11:20

                                                                                          569




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2015
                                                                                                    2015
                                                                                                   19 mai
                                                 19 mai 2015                                     Rôle général
                                                                                                   no 158

            OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                   CONCERNANT LA CESSATION
              DE LA COURSE AUX ARMES NUCLÉAIRES
                 ET LE DÉSARMEMENT NUCLÉAIRE
                                       (ÎLES MARSHALL c. INDE)




                                              ORDONNANCE


                 Présents : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
                             Tomka, Bennouna, Cançado Trindade, Greenwood,
                             Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                             MM. Bhandari, Robinson, Crawford, Gevorgian, juges ;
                             M. Couvreur, greffier.

                     La Cour internationale de Justice,
                    Ainsi composée,
                    Après délibéré en chambre du conseil,
                    Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
                 son Règlement,
                    Vu l’ordonnance du 16 juin 2014, par laquelle la Cour a fixé au
                 16 décembre 2014 et au 16 juin 2015 les dates d’expiration des délais
                 pour le dépôt, respectivement, du mémoire de la République des Iles
                 Marshall et du contre‑mémoire de la République de l’Inde sur la question
                 de la compétence de la Cour,
                    Vu le mémoire dûment déposé par les Iles Marshall dans le délai ainsi
                 fixé ;


                                                                                            4




3 CIJ1079.indb 137                                                                                     19/04/16 11:20

                         armes nucléaires et désarmement (ordonnance 19 V 15)             570

                    Considérant que, par une lettre datée du 5 mai 2015 et reçue au Greffe
                 le 6 mai 2015, M. Shri Amandeep Singh Gill, coagent de l’Inde, a informé
                 la Cour que son gouvernement sollicitait, pour les raisons exposées dans
                 ladite lettre, un report de trois mois, à compter du 16 juin 2015, de la date
                 d’expiration du délai de dépôt du contre‑mémoire de l’Inde, soit jusqu’au
                 16 septembre 2015 ; et considérant que, dès réception de cette lettre, le
                 greffier en a fait tenir copie aux Iles Marshall ;
                    Considérant que, par une lettre datée du 8 mai 2015 et reçue au Greffe
                 le même jour, M. Phon van den Biesen, coagent des Iles Marshall, a
                 informé la Cour que le Gouvernement des Iles Marshall ne voyait pas
                 d’objection à ce que la date d’expiration du délai pour le dépôt du
                 contre‑mémoire soit reportée de trois mois, conformément à la demande
                 de l’Inde ;
                    Compte tenu des vues des Parties,
                   Reporte la date d’expiration du délai pour le dépôt du contre‑
                 mémoire de l’Inde sur la question de la compétence de la Cour au
                 16 ­septembre 2015 ;
                     Réserve la suite de la procédure.

                    Fait en anglais et en français, le texte anglais faisant foi, au
                 Palais de la Paix, à La Haye, le dix‑neuf mai deux mille quinze, en trois
                 exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de la République des
                 Iles Marshall et au Gouvernement de la République de l’Inde.



                                                                       Le président,
                                                              (Signé) Ronny Abraham.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                                                                                            5




3 CIJ1079.indb 139                                                                               19/04/16 11:20

